Case: 1:15-cv-06143 Document #: 399 Filed: 05/25/21 Page 1 of 1 PageID #:9183

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

United States of America
                                  Plaintiff,
v.                                                    Case No.: 1:15−cv−06143
                                                      Honorable Mary M. Rowland
Navistar Inc., et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 25, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Hearing held on United
States of America's agreed motion to stay [397]. The Government reported on the status of
settlement. The court expressed concern about releasing the pretrial dates. The
Government remains optimistic about approval of the proposed settlement. Parties are in
the process of drafting the appropriate documents. For the reasons stated on the record, the
Government's agreed motion to stay [397] is granted. The court vacates the bench trial set
for 7/19/21 [385]. Final pretrial conference set for 6/30/21 and all pretrial deadlines are
stricken. [386]. Parties shall file a status report updating the court on the status of
settlement including a proposed date to file a motion for consent decree by 6/30/21.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
